Citation Nr: 1748065	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-03 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2017, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing, the issue before the Board was characterized as whether new and material evidence was required to reopen the Veteran's service connection claim for peripheral neuropathy of the bilateral extremities.  However, the claim had not been previously finally adjudicated and is currently still in the initial appeal period; thus, new and material evidence is not required to consider the claim on the merits. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

The issue of entitlement to service connection for diabetes has been raised by the record in an April 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). April 2017 Hearing Testimony, p. 4.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the Board must remand the Veteran's claim.  The Veteran has provided competent evidence of a current diagnosis of bilateral neuropathy of the lower extremities.  The Veteran contends that the condition is secondary to diabetes, see April 2017 Hearing Transcript, p. 4, and treatment records suggest this condition may be secondary to his thyroid condition. See October 2011 VA Treatment Records, p. 41.  While the Veteran has not filed a claim for service connection for diabetes, he has initiated an appeal of the denial of his claim for service connection for hyperthyroidism. See July 2017 Notice of Disagreement.  The issue of service connection for bilateral neuropathy of the lower extremities is inextricably intertwined with the issue of service connection for hyperthyroidism, and it would be premature to decide the former issue before there has been a final adjudication of the latter. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As the hyperthyroidism claim is still pending, the claim for bilateral neuropathy of the lower extremities must be remanded.

The Board notes that the Veteran has not been afforded a VA examination in connection with his bilateral neuropathy of the lower extremities claim.  On remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of this condition.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Mountain Home VA Medical Center from June 2012 to the present, and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a VA examination that addresses the nature and etiology of the Veteran's bilateral neuropathy of the lower extremities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for each of the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral neuropathy of the lower extremities is etiologically related to his active duty service.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral neuropathy of the lower extremities was caused or aggravated by (i.e., underwent a permanent worsening) diabetes and/or hyperthyroidism. 

(c) If the examiner opines that the Veteran's bilateral neuropathy of the lower extremities was aggravated by diabetes and/or hyperthyroidism, please provide an opinion as to the degree of aggravation.  In providing this opinion, the examiner should identify a baseline manifestation of the Veteran's bilateral neuropathy of the lower extremities and describe the increased impairment that is due to any of the aforementioned conditions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals




